Citation Nr: 1636792	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  04-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUE

Entitlement to service connection for a heart disorder manifested by a systolic murmur and hypertension, to include as due to service-connected disability(es).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran served on active duty from February 1980 to February 1989.

This appeal to the Board of Veterans' Appeals  (Board) arose from an August 2004 rating decision by the RO.  In July 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in February 2006. 

In May 2009, the Veteran appeared at a hearing before a Veterans Law Judge at the local RO in Reno, Nevada.   A transcript of the hearing is of record. 

In April 2011, the Board remanded the claim for service connection for a heart disorder for additional development.  

In April 2012, the Board sent the Veteran a letter informing him that the Veterans Law Judge who presided at the hearing in May 2009 was no longer employed by the Board and asked him if he wished to attend another hearing before a Veterans Law Judge who would render a determination in the case.  In correspondence received by the Board in May 2012, the Veteran indicated that he did not wish to attend another hearing t

In July 2012, the Board adjudicated, and denied, the Veteran's claim for service connection for a heart disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2014 Memorandum Decision, the Court vacated the Board's decision and remanded the claim to the Board for further proceedings consistent with the Memorandum Decision.

In a May 2014 letter, the Veteran requested a new Board hearing.  In December 2014, the Board remanded the claim on appeal for scheduling of the requested hearing, and so that the Veteran could also be scheduled for a VA examination in accordance with the directives of the March 2014 Memorandum Decision.

In May 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the Las Vegas, Nevada satellite office of the Reno RO.  A copy of the hearing transcript is associated with claims file.  During the hearing, the undersigned agreed to hold the record open for 30 days to allow for the submission of additional evidence.  In May 2016, the Veteran submitted additional argument in support of his claim.  Notably, he had waived consideration of any additional evidence by the agency of original jurisdiction (AOJ) during the April 2015 hearing.  See 38 C.F.R. §§  20.800, 20.1304 (2015).

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.

For reasons expressed below, the claim on appeal is being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

As noted in the prior remand, in the Memorandum Decision, the Court held that the April 2011 VA examination report and August 2011 addendum opinion, relied on by the Board, were inadequate because the VA examiner failed to opine whether the service-connected lumbar spine disabilities (lumbosacral strain with degenerative disc disease of the lumbar spine, L4-5) aggravate the Veteran's hypertension.  Accordingly, in the remand, the Board determined that a medical opinion should be obtained to address whether the Veteran's lumbar spine disabilities has aggravated any heart disorders.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).    

In February 2016, the Veteran was scheduled to appear for the requested VA examination; however, he apparently refused to appear, as directed.  

Subsequently, during the May 2016 Board hearing, the Veteran explained that some of his identifying information (primarily his service dates) in the examination notice had been incorrect, and therefore, he did not have confidence that an adequate examination would be performed by VA.  Nonetheless, upon questioning by the undersigned during the hearing, the Veteran acknowledged that an additional medical opinion would be helpful in adjudicating his claim, and he agreed to appear for a VA examination as previously directed by the Board.  

Under these circumstances, the Board finds that the Veteran should be afforded an additional opportunity to undergo a VA examination, by an appropriate physician, to obtain information as to the nature and etiology of his alleged disorder manifested by a systolic murmur and hypertension, to include whether any such disorder is or has been aggravated by service-connected disabilities.

The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the service connection claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for examination of the Veteran, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records-to include records of VA evaluation and/or treatment. 

The AOJ should also give the Veteran the opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private (non-VA) medical records.. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159  (2015). However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1. Undertake appropriate action to obtain all outstanding records of VA evaluation and/or treatment of the Veteran, following the procedures set forth is 38 C.F.R. § 3.159  as regards obtaining records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159 . All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiovascular examination, by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all findings made available to the requesting  physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should  clearly identify all cardiovascular disabilities, to include hypertension and any heart disorder manifested by systolic murmur currently present, or present at any point pertinent to the claim on appeal (even if now asymptomatic or resolved).

Then, with respect to each such diagnosed disability, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e, a 50 percent or greater probability)  that the disability:

(a) had its onset in service or during the year immediately following service, or is otherwise the result of a disease or injury in service; or if not, 

(b)  was caused OR is, or has been, aggravated (worsened beyond natural progression by any service-connected disability(ies), to particularly include lumbar spine disability and associated neurological manifestations.    

If aggravation by one or more service-connected disability(ies) is found, the examiner should attempt to quantify the extent of disability resulting from such aggravation, consistent with 38 C.F.R. § 3.310(b) (requiring  the examiner to determine the baseline severity of the disability before such aggravation, if possible).

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If theVeteran's assertions in any regard are discounted, the examiner should clearly so state, and explain why.

Notably, the absence of evidence of treatment for a particular heart disability in the service treatment records should not, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should clearly so state, and explain why (to include what if any additional evidence would be necessary before an opinion could be rendered).  

All examination findings/testing results, along with complete, clearly-state rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional development deemed warranted, adjudicate the claim of service connection for a heart disorder manifested by a systolic murmur and hypertension, to include as due to service-connected disabilities, in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

